DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3, 7-9, 15, 21 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al., GB 1,087,713.
Regarding claim 1:
Thomas discloses a molded cladding panel (1), comprising: 
a hollow plastic body formed by molding wherein it could be formed by rotational molding, the body having a length, a width and a depth, a first end, an 
wherein the upper section defines a plurality of first mounting formations (recesses 5 receiving clip 15) to facilitate mounting of the panel to a structure to be clad; and 
wherein the lower section defines a plurality of second mounting formations (support member 20) to facilitate mounting the panel to the structure.
Regarding claim 3:
Thomas discloses wherein the body is free of non-molded reinforcing structure.
Regarding claim 7:
Thomas discloses wherein the first mounting formations are disposed at an upper part of the second major face, wherein the first major face is an externally facing face of the panel and the second major face faces the structure when the panel is mounted to the structure.
Regarding claim 8:
Thomas discloses wherein the first mounting formations are disposed on an inwardly recessed area of the second major face (refer to Fig. 2).
Regarding claim 9:
Thomas discloses wherein the first mounting formations are disposed in a wall portion of the inwardly recessed area that is arranged to be generally horizontal when the panel is mounted to the structure in a vertical orientation.
Regarding claim 15:
Thomas discloses wherein the second mounting formations have different formations from the first mounting formations.
Regarding claim 21:
Thomas discloses wherein the body is an integrally formed unitary body.
Regarding claims 28-29:
Thomas discloses wherein the support structure is fixed relative to the ground (refer to Fig. 6); and
at least one panel according to claim 1 is mounted to the support structure;
wherein two of the panels are positioned end-to-end in a line along the support structure (refer to Fig. 1).
Regarding claims 30-31:
Thomas discloses positioning at least one panel according to claim 1 to be supported in relation to a structure to be clad;
wherein the positioning comprises positioning two of the panels end-to-end in a lone along a face of the structure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., GB 1,087,713 in view of Mollinger et al., US 2009/0056257.
Regarding claim 32:
Thomas discloses the molded cladding panel as set forth above but does not expressly disclose wherein it is manufactured by rotational molding.

At the time the invention was filed, it would have been obvious to a person of ordinary skill to use rotational molding to manufacture the panels of Thomas as suggested by Mollinger, as the manufacturing means are suggested by Mollinger to be equivalents that yield no extraordinary or unexpected results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., GB 1,087,713 in view of Marandos et al., US 2014/0097034.
Regarding claim 2:
Thomas does not expressly asymmetric surface variations but Marandos does (refer to Fig. 2A).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide asymmetric surface variations to the panel of Thomas as suggested by Marandos to provide an aesthetically pleasing surface.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., GB 1,087,713 in view of Rhodes, Jr. et al., US 2002/0094399.
Regarding claim 4:
Thomas does not expressly disclose a bridging portion.
Rhodes discloses a molding panel wherein a body comprises at least one bridging portion (14, refer to Fig. 7) where a part of the back wall extends inwardly to contact an internal projection of the front wall, the at least one bridging portion disposed between first and second and between upper and lower sections.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a bridging portion as suggested by Rhodes to the molded cladding panel of Thomas in order to provide reinforcement within the body of the panel.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., GB 1,087,713 in view of Delie et al., US 6,178,713.
Regarding claim 11:
Thomas does not expressly disclose the relative mounting arrangement.
Delie discloses a cladding panel mounting arrangement wherein the mounting formations comprise a central mounting formation (13) and at least first and second side mounting formations (42 and 46) that are disposed on respective first and second lateral sides of the central mounting formation, wherein the first and second side mounting formations are arranged to permit movement of the body relative to the structure and the central mounting formation is arranged to keep a central part of the body substantially laterally fixed relative to the structure.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the mounting attachment of Delie for that of Thomas in order to allow rapid mounting with invisible fastening means (col. 2, ll. 10-15).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., GB 1,087,713 in view of Herzog, EP 41,181.
Regarding claims 16 and 18:
Thomas does not, though Herzog discloses a mounting formation comprising a plurality of apertures (8, refer to Fig. 1) in a second major face, wherein the apertures are defined though opposed external surfaces of the second mounting formations.


Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., GB 1,087,713
Regarding claims 22-24:
Thomas does not disclose the exact length, depth and width ranges of the panel.
It would have been an obvious matter of design choice to change the relative size dimensions of the panel, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from sizing the panel within the ranges as specified. There is no evidence that the claimed dimensions not specifically taught by Thomas provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, for example Delie, discloses mounting formations that are substantially laterally fixed in a central part of a panel body while there are additional mounting formations that are movable along the side. However, the combination of the central mounting formation including a non-slotted aperture and the side mounting formation including slotted apertures is not anticipated nor reasonably suggested by the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633